Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 03/01/2021 has been entered.
	The 35 USC 112(b) rejections of claims 3, 12, 16, and 20 are withdrawn in view of the amendments

Reasons for Allowance
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
In the Notice of Allowance dated 02/26/2020, it was indicated that Gersemky (US-5,213,045), Fashawe (US-8,833,263), Slurink (US-9,988,060), and Camp (US-2014/0174315), the closest prior art of record, fail to anticipate or render obvious “third axle mounted on a first end of a sliding longitudinal bar which slides with a channel, said channel fixed on bottom of said L-shaped frame” and “a coil spring encircles said bar and is captured between said channel and a pin placed in one of said apertures” in the context of the present application and other limitations of Claim 1.
Applicant removes “an outer edge of said top flange engaged by a non-driven third elastomeric pulley” but adds “a non-driven third elastomeric V-pulley configured to engage an outer edge of said top flange.” Applicant makes minor changes to put the claim in better form such as (1) changing “engaging” to “configured to engage;” (2) changing “bracket’ to “frame;” (3) changing “a jet line” to “at least one line;” (4) identifying “V-pulleys” as “first, second, and third V-pulleys;” and (5) changing “trolley” to “apparatus.”

Claims 2-8, which depend from allowed claim 1, are also allowed.

Claims 9-20 are allowed.
The prior art of record fails to anticipate or render obvious “a second end of said bar having at least one apertures formed therein for tying at least one line thereto to be dragged down said cable tray” and “[a] means for adjusting tension of said bar and exerting pressure on said at least one non-driven third roller for urging said at least one non-driven third roller toward said first roller and said second roller,” the means for adjusting tension of said bar including a spring and a pin and equivalents thereof as indicated underclaim interpretation.
Applicant’s longitudinal sliding bar 114 uses a spring 118 to tension said bar 114, with apertures (Fig. 15) for a pin 115 capturing the spring 118 between the pin 115 and channel 122 [Application publication; paragraph 0068].
None of Fashawe (US-8,833,263), Slurink (US-9,988,060), and Camp (US-2014/0174315) teach such a feature. While Gersemsky (US-5,213,045) teaches the use of a spring 12, such a spring is not considered equivalent to the claimed spring. Furthermore, Gersemsky does not teach “exerting pressureon said at least one non-driven third roller for urging said at least one non-driven third roller toward said first rollerand said second roller.”
Therefore, claim 9 is allowed.
Claims 10-20, which depend from claim 9, are also allowed due to their dependence on the allowable claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947.  The examiner can normally be reached on Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL D CRANDALL/            Examiner, Art Unit 3723                  

/TYRONE V HALL JR/            Primary Examiner, Art Unit 3723